Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US 20090202114) in view of Oku (US 20100160050)
In re claims 1, 12, and 13 Morin discloses
Executing game content on a video call screen in response to a video call being established between a user of the first electronic device and a counterpart of a second electronic device, the 
In response to a first recognition of first gesture information from the counterpart of the user image on the video call screen of the second electronic device Synthesizing a first effect associated with the game content with the user image of the video call screen of the first electronic device to generate a first synthetic image (The prior art of Morin paragraph 40 shows a user’s captured face is recognized. paragraphs 38 and 40, as described above “as the captured face rotates, the mask that represents the face may also rotate in a substantially similar manner”.  This is the synthesis of the first effect in response to the rotating motion of the user.  It is associated with the game content as per paragraph 38 “can be used in the context of a videogame to provide additional gameplay elements”)
Receiving second gesture information from the user on the counterpart image of the video call screen of the first electronic device, in response to the second recognition of the second gesture information from the user, synthesizing a second effect associated with the game content with the counterpart image of the video call screen of the first electronic device to generate a second synthetic image (paragraph 42 “as a user moves muscles in their face […] the face texture is modified to represent the new facial expression”)
Controlling a second game content of the game content associated with the counterpart based on the second recognition (paragraph 42, the in game representation is modified based on this recognition)
Displaying a result of the game content (paragraph 136 discloses an in game rank, such as #5 of 1000 players)
Morin fails to disclose the result of the game content being based on a result of controlling the game content based on the recognition of the motion however Oku discloses the result of the game content being based on a result of controlling the game content based on the recognition of the motion (paragraph 130 shows use of a camera with the user’s face, and the game proceeds based upon determined results related to the user’s image.  An example is shown in figure 5, described in paragraph 132).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Morin with Oku in order to allow for the player’s movements to have greater effect on the game.
In re claims 2 and 14, Morin discloses synthesizing a texture of the first effect corresponding to a result of the recognizing with the one of the game elements of the game content corresponding to the user and displaying the first synthetic image (paragraph 40, the in game representation of the characters head to turn, an in game representation of the characters head would be a synthesized texture, see further paragraph 197 and figure 7D which shows an in game representation which moves along with player movements)
In re claims 3, Morin discloses the recognizing comprises recognizing a face of the user in the user image and of the counterpart in the counterpart image, respectively using face recognition technology (paragraph 40 as described above discloses recognizing a face of the user in the user image using face recognition technology, which occurs for all users)

In re claim 7, Morin discloses displaying the video screen call includes the user image of the user and the counterpart image of the counterpart by exchanging the user image and the counterpart image of the counterpart by exchanging the user image and the counterpart image in real time in response to the video call being established (paragraph 20 discloses real time display of the images of a user of a first device on a second device over the internet)
In re claims 8 and 18, Morin in view of Oku discloses sharing information associated with a game progress of the game content corresponding to the result of controlling the game content based on the recognition of the motion in the first electronics device with the second electronic device of the counterpart wherein the displaying comprises determining a win and loss of the user and the counterpart based on the comparison and displaying the determined win and loss on the video call screen, and the second result off controlling the second game content based on the second recognition of the second gesture information in the first electronic device with the first electronic device and the second electronic device (Morin paragraphs 140-141, paragraph 8, movement of the users head affects the in game character which in turn affects whether a player wins or loses, the winning and losing players can be seen in figure 7C #720 wherein the players score is in front of them for the game.  Oku paragraph 132 discloses a determination as to whether or not the condition is satisfied, which teaches use of the gesture result to determine a win or loss)  

In re claim 10, Morin discloses providing the game content selected by the user or the counterpart in response to the video call being established between the user and the counterpart (a variety of different examples of game content are provided, for example paragraph 48 discloses pretty video chat, where a user may choose to cover up imperfections during a video chat, or first person head tracking as per paragraph 50.  A variety of examples are given in paragraphs 44-54.  These occur when the video call is established, as is described explicitly for example in paragraph 48) the displaying of guide information is taught in Oku as described above
In re claim 11, Morin discloses the recognizing further comprises recognizing voice information of the user and the second recognition further comprises a recognition of voice information of the counterpart (paragraph 217)
In re claim 15, Morin discloses the first process of displaying displays the video call screen including the user image of the user and the counterpart image of the counterpart by exchanging the user image and the counterpart image in real time in response to the video call being established (figure 7C shows user images of the user and of the counterpart in the game show, as further disclosed in paragraph 194, which describes the images being shared in real time)

In re claim 20, Morin discloses the receiving includes receiving from the counterpart electronic device of the counterpart, data associated with a result of recognizing the motion of the object in the counterpart image, the object predetermined based on the type of the game content in the counterpart image, and the displaying the first synthetic image and the second synthetic image includes displaying the second synthetic image of the counterpart image based on received data, the second synthetic image being an image of the game element of the game content to which the second effect corresponding to the result of recognizing the object of the counterpart has been synthesized to one of the game elements corresponding to the counterpart on the video screen  (figure 7C shows user images of the user and of the counterpart in the game show, as further disclosed in paragraph 194)
In re claim 21, Morin discloses the displaying includes displaying game guide information together with the game content on the video call screen in response to the video call being established between the user of the electronic device and the counterpart of an electronic device through the VoIP channel (figure 7c “geography question” is the game guide information, which is together with the game content on the video screen call)
In re claims 22 and 23, Morin discloses displaying on the video call screen during the game content being executed, the first synthetic image and a second synthetic image in which a second effect associated with the game content is synthesized with the object of the counterpart included in the counterpart image, wherein in the second electronic device, in response to the corresponding motion of the object of the counterpart being performed, the corresponding motion of the object is recognized in the second synthetic image for controlling the game content (paragraphs 38 and 40, this is performed 
Response to Arguments
Applicant argues that the amendment overcomes the prior art of record, however examiner disagrees, and maintains the rejection of Morin in view of Oku as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715